                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIKA EBERHARDINGER,                        :   CIVIL ACTION NO. 1:16-CV-2481
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
CITY OF YORK, et al.,                       :
                                            :
                    Defendants              :

                                       ORDER

      AND NOW, this 25th day of September, 2019, upon consideration of plaintiff’s

motion (Doc. 96) in limine, wherein plaintiff seeks to preclude defendants from

presenting expert testimony at trial due to lack of timely disclosure of expert

witnesses, and it appearing that defendants timely disclosed the expert report of

Joseph J. Stine, (see Doc. 121), and the court noting that plaintiff concedes that

disclosure of this expert report was timely made, (see Doc. 130 at 1), it is hereby

ORDERED that plaintiff’s motion (Doc. 96) in limine to exclude expert testimony at

trial is DENIED without prejudice to plaintiff’s right to assert specific admissibility

concerns under the Federal Rules of Evidence at the time of trial.



                                                /S/ CHRISTOPHER C. CONNER
                                                Christopher C. Conner, Chief Judge
                                                United States District Court
                                                Middle District of Pennsylvania
